DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A flight guidance controller system, comprising: a flight guidance controller interface including a rotatable knob including a rotatable element disposed around a periphery of a touch control display; at least one processor in operable communication with the flight guidance controller interface, the at least one processor configured to execute program instructions, wherein the program instructions are configured to cause the at least one processor to: output a display on the touch control display including a plurality of sections, the plurality of sections including an indication of respective functions of an automatic flight control system; receive a touch input to one of the plurality of sections, thereby activating control of a corresponding one of the respective functions of the automatic flight control system; receive a rotation input to the rotatable element, which provides information about a value for the corresponding one of the respective functions of the automatic flight control system; and output the information to the automatic flight control system so that the automatic flight control system can responsively set the corresponding one of the respective functions based on the value.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 11, A method of setting a target value of an automatic flight control system of an aircraft, the method comprising: outputting a graphical presentation on a touch control display of a flight guidance controller interface, wherein the flight guidance controller includes a rotatable knob including a rotatable element disposed around a periphery of the touch control display, the graphical presentation including a plurality of sections, the plurality of sections including an indication of respective functions of an automatic flight control system; receiving, via at least one processor, a touch input to one of the plurality of sections; in response to the touch input to one of the plurality of sections, activating, via the at least one processor, control of a corresponding one of the respective functions of the automatic flight control system; receiving, via the at least one processor, a rotation input to the rotatable element; in response to the rotation input to the rotatable element, providing, via the at least one processor, information about a target value for the corresponding one of the respective functions of the automatic flight control system; and outputting, via the at least one processor, the information about the target value to the automatic flight control system; flying the aircraft, via the automatic flight control system, using the target value for the corresponding one of the respective functions.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666